


Exhibit 10.1

AIRCRAFT TIME SHARING

AGREEMENT

 

This Aircraft Time Sharing Agreement (“Agreement”) is entered into this 12th day
of December, 2007, between General Mills Sales, Inc., whose principal address is
Number One General Mills Boulevard, Minneapolis, Minnesota 55426 (hereinafter
referred to as “Operator”) and Kendall J. Powell, whose principal address is
Number One General Mills Boulevard, Minneapolis, Minnesota 55426 (hereinafter
referred to as “Lessee”).

 

RECITALS

 

WHEREAS, Operator has operational control of certain civil aircraft set forth on
Exhibit A of this Agreement (herein after referred to collectively as the
“Aircraft” and each individually as an “Aircraft”), and

WHEREAS, Operator employs a fully qualified flight crew to operate the Aircraft,
and

WHEREAS, Operator and Lessee desire to lease said Aircraft and flight crew on a
Time Sharing basis as defined in Section 91.501(c)(1) of the Federal Aviation
Regulations (“FAR”) on such terms and conditions as are mutually satisfactory to
both parties.

 

The parties agree as follows:

 

TERM

 

This Agreement shall commence on December 12, 2007, and continue until such time
as Operator or Lessee terminates this Agreement. Either party may at any time
terminate this Agreement upon thirty (30) days’ written notice to the other
party.

 

LEASE OF AIRCRAFT

 

Lessee shall pay Operator for expenses related to each flight in the amounts
allowed under FAR 91.501(d) for each specific flight. These expenses shall be
limited to:

 

 

1)

Fuel, oil, lubricants and other additives.

 

2)

Travel expenses of the crew, including food, lodging and ground transportation.

 

3)

Hangar and tie down costs away from the Aircrafts’ base of operation.

 

4)

Insurance obtained for the specific flight.

 

5)

Landing fees, airport taxes and similar assessments.

 

6)

Customs, foreign permit, and similar fees directly related to the flight.

 

7)

In-flight food and beverages.

 

8)

Passenger ground transportation.

 

9)

Flight planning and weather contract services.

 

10)

An additional charge equal to up to 100% of the expenses listed in (1) of this
paragraph.

 

Operator shall pay all expenses related to the operation of the Aircraft and
shall provide an invoice and bill to Lessee for the expenses enumerated in the
list above by the 15th day of the month following the month in which any flight
or flights for the account of the Lessee occur, or with regard to expenses that
remain undeterminable as of that date, as soon as practicable thereafter. Lessee
shall pay Operator for said expenses within 14 days of receipt of the invoice
and bill therefore.


1

--------------------------------------------------------------------------------


 

TAXES

 

Lessee shall pay to Operator the commercial Federal excise tax imposed on the
transportation of persons for flights conducted under this Agreement. Amounts
due for taxes shall be included on the invoices submitted to Lessee.

 

PILOTS

 

Operator shall employ, pay for and provide to Lessee a qualified flight crew for
each flight undertaken under this Agreement.

 

SCHEDULING

 

Lessee shall provide Operator with requests for flight time and proposed flight
schedules as far in advance of any given flight as possible, and in any case, at
least 24 hours prior to Lessee’s planned departure. Requests for flight time
shall be in a form, whether oral or written, mutually convenient to, and agreed
to by the parties. The Lessee shall provide at least the following for each
proposed flight prior to scheduled departure:

 

 

1)

Proposed departure point;

 

2)

Destination;

 

3)

The date and time of flight;

 

4)

The number of anticipated passengers;

 

5)

The nature and extent of luggage;

 

6)

The date and time of a return flight; and

 

7)

Any other information concerning the proposed flight that may be pertinent or
required by Operator or Operator’s flight crew.

 

Operator shall have final authority over the scheduling of the Aircraft,
provided, however, that Operator will use its best efforts to resolve any
conflicts in scheduling in a fair and equitable manner.

 

MAINTENANCE

 

Operator shall be solely responsible for securing maintenance, preventative
maintenance and required or otherwise necessary inspections on the Aircraft. The
Aircraft shall be inspected in accordance with and maintained in an airworthy
condition in accordance with applicable rules and regulations of FAR Part 91
during the term of this Agreement. No period of maintenance, preventative
maintenance or inspection shall be delayed or postponed for the purpose of
scheduling the Aircraft for Lessee. The pilot in command shall have final and
complete authority to cancel any flight for any reason or condition, which in
his judgment would compromise the safety of the flight.


2

--------------------------------------------------------------------------------


OPERATIONAL CONTROL

 

At any time during which a flight is made by or on behalf of Lessee under this
Agreement, Operator shall have possession, command and control of the Aircraft.
Operator shall have complete and exclusive responsibility for (i) scheduling,
dispatching and flight of the Aircraft on all flights conducted pursuant to this
Agreement, (ii) the physical and technical operation of the Aircraft and (iii)
the sole performance of all flights. Operator shall have operational control of
the Aircraft for all purposes of the Federal Aviation Regulations.
Notwithstanding the foregoing, the pilot-in-command of each flight shall have
the final authority with respect to (i) the initiation or termination of any
flight, (ii) selection of the routing of any flight, (iii) determination of the
load to be carried and (iv) all decisions relating to the safety of any flight.
The parties further agree that Operator shall not be liable for delay or failure
to furnish the Aircraft and crew pursuant to this Agreement for any reason.

 

WARRANTIES

 

Operator makes no representations or warranties, whether expressed or implied,
other than those set forth in this Agreement, including, but not limited to, any
warranty of merchantability or fitness for a particular purpose with respect to
the services to be performed hereunder or the use of the Aircraft.

 

LIMITATION OF LIABILITY

 

Operator shall not be liable for any special, incidental, indirect or
consequential damages or for lost profits or revenues in connection with the
furnishing, performance or use of the services to be performed hereunder, in the
absence of gross negligence or willful misconduct on its part or that of its
officers, employees or agents.

 

INSURANCE

 

Operator may maintain such insurance coverage with respect to the Aircraft and
any flights made under this Agreement as Operator may elect in its sole
discretion, including aircraft physical damage coverage (hull insurance) and
liability coverage for bodily injury and property damage. Operator shall retain
all rights and benefits with respect to the proceeds payable under the hull
insurance as a result of any incident or occurrence while an Aircraft is being
operated on behalf of Lessee under this Agreement. Lessee shall be named as an
additional insured on liability insurance policies maintained by Operator on the
Aircraft with respect to flights conducted pursuant to this Agreement. Any hull
insurance maintained by Operator on the Aircraft shall include a waiver of any
rights of subrogation of the insurers against Lessee. Notwithstanding the
foregoing and subject to the limitations of FAR 91.501(d), upon Operator’s
request, Lessee shall, at Operator’s request, reimburse Operator for the cost
and expense of any additional insurance obtained for any specific flight.

 

USE OF AIRCRAFT

 

Use of Aircraft by Lessee shall be for Lessee’s own account and shall be subject
to the use limitations set forth in FAR Sections 91.501 and 91.321. Lessee is
hereby expressly prohibited from using the Aircraft for the transportation of
passengers or cargo for compensation or hire.


3

--------------------------------------------------------------------------------


Lessee shall refrain from incurring any mechanics or other lien in connection
with inspection, preventative maintenance, maintenance or storage of the
Aircraft, whether permissible or impermissible under this Agreement, and shall
not attempt to convey, mortgage, assign, lease or in any way alienate the
Aircraft or create any kind of security interest involving the Aircraft or do
anything or take any action that might mature into such a lien.

 

During the term of this Agreement, Lessee will abide by and conform to all
applicable laws, governmental and airport orders, rules and regulations.

 

GENERAL PROVISIONS

 

 

A.

This Agreement and all the rights of the parties hereunder shall be construed
and enforced in accordance with the laws of the State of Minnesota without
giving effect to its conflicts of laws and principles.

 

 

B.

This Agreement supersedes all prior written agreements and understandings
between the parties with respect to the subject matter hereof, and no
modification, termination or attempted waiver shall be valid unless in writing
and signed by both parties below.

 

 

C.

The Aircraft are and all times shall remain the owned or leased property of the
Operator, and Lessee shall have no right, title or interest therein or in the
proceeds thereof except as expressly permitted hereunder.

 

 

D.

If any clause or provision herein shall be adjudged to be invalid or
unenforceable by a court of competent jurisdiction or by operation of any
applicable law, such adjudication shall not affect the validity of any other
clause or provision, which shall remain in full force and effect.

 

 

E.

No party shall have the right to assign its interest or rights under this
Agreement, in whole or part, without the prior written consent of the other
party, except that the Operator may assign its interest to a wholly-owned
affiliate without the consent of Lessee.







4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

 

 

OPERATOR

General Mills Sales, Inc.



 

By: 


/s/ John G. Smith

 

 

 

John G. Smith, Vice President

 

 

 

 

LESSEE

 

 

 

/s/ Kendall J. Powell

 

 

Kendall J. Powell

 

 

 











--------------------------------------------------------------------------------


Exhibit A

 

AIRCRAFT

 

Year, Make & Model

Serial Number

Registration Number

Registered Owner

1993 Cessna Citation VII

650-7023

N6110

AESR, LLC

(leased to General Mills
Sales, Inc.)

1999 Cessna Citation X

750-0066

N750GM

General Mills Sales, Inc.

2003 Cessna Citation X

750-0207

N751GM

General Mills Sales, Inc.

 

 











--------------------------------------------------------------------------------


TRUTH IN LEASING

STATEMENT

 

THE AIRCRAFT, 1993 CESSNA CITATION VII, SERIAL #650-7023, CURRENTLY REGISTERED
WITH THE FEDERAL AVIATION ADMINISTRATION AS N6110, HAS BEEN MAINTAINED AND
INSPECTED UNDER FAR PART 91 DURING THE 12 MONTH PERIOD PRECEDING THE DATE OF
THIS LEASE.

 

THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS
TO BE CONDUCTED UNDER THIS LEASE.

 

DURING THE DURATION OF THIS LEASE, GENERAL MILLS SALES, INC., A DELAWARE
CORPORATION WHOSE PRINCIPAL ADDRESS IS NUMBER ONE GENERAL MILLS BOULEVARD,
MINNEAPOLIS, MINNESOTA 55426, IS CONSIDERED RESPONSIBLE FOR THE OPERATIONAL
CONTROL OF THE AIRCRAFT UNDER THIS LEASE.

 

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE.

 

THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING REQUIREMENTS” ATTACHED
HERETO ARE INCORPORATED HEREIN BY REFERENCE.

 

I, THE UNDERSIGNED, ON BEHALF OF GENERAL MILLS SALES, INC., A DELAWARE
CORPORATION WHOSE PRINCIPAL ADDRESS IS NUMBER ONE GENERAL MILLS BOULEVARD,
MINNEAPOLIS, MINNESOTA 55426, CERTIFY THAT I AM RESPONSIBLE FOR OPERATIONAL
CONTROL OF THE AIRCRAFT AND THAT I UNDERSTAND MY RESPONSIBILITIES FOR COMPLIANCE
WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

 

General Mills Sales, Inc. (Operator)

 


/s/ John G. Smith

 

 


12/12/07

John G. Smith, Vice President

 

 

Date and time of execution

 

 

Kendall J. Powell (Lessee)

 


/s/ Kendall J. Powell

 

 


12/12/07

 

 

 

Date and time of execution

 




--------------------------------------------------------------------------------


TRUTH IN LEASING

STATEMENT

 

THE AIRCRAFT, 1999 CESSNA CITATION X, SERIAL #750-0066, CURRENTLY REGISTERED
WITH THE FEDERAL AVIATION ADMINISTRATION AS N750GM, HAS BEEN MAINTAINED AND
INSPECTED UNDER FAR PART 91 DURING THE 12 MONTH PERIOD PRECEDING THE DATE OF
THIS LEASE.

 

THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS
TO BE CONDUCTED UNDER THIS LEASE.

 

DURING THE DURATION OF THIS LEASE, GENERAL MILLS SALES, INC., A DELAWARE
CORPORATION WHOSE PRINCIPAL ADDRESS IS NUMBER ONE GENERAL MILLS BOULEVARD,
MINNEAPOLIS, MINNESOTA 55426, IS CONSIDERED RESPONSIBLE FOR THE OPERATIONAL
CONTROL OF THE AIRCRAFT UNDER THIS LEASE.

 

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE.

 

THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING REQUIREMENTS” ATTACHED
HERETO ARE INCORPORATED HEREIN BY REFERENCE.

 

I, THE UNDERSIGNED, ON BEHALF OF GENERAL MILLS SALES, INC., A DELAWARE
CORPORATION WHOSE PRINCIPAL ADDRESS IS NUMBER ONE GENERAL MILLS BOULEVARD,
MINNEAPOLIS, MINNESOTA 55426, CERTIFY THAT I AM RESPONSIBLE FOR OPERATIONAL
CONTROL OF THE AIRCRAFT AND THAT I UNDERSTAND MY RESPONSIBILITIES FOR COMPLIANCE
WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

 

General Mills Sales, Inc. (Operator)

 


/s/ John G. Smith

 

 


12/12/07

John G. Smith, Vice President

 

 

Date and time of execution

 

 

Kendall J. Powell (Lessee)

 


/s/ Kendall J. Powell

 

 


12/12/07

 

 

 

Date and time of execution

 




--------------------------------------------------------------------------------


TRUTH IN LEASING

STATEMENT

 

THE AIRCRAFT, 2003 CESSNA CITATION X, SERIAL #750-0207, CURRENTLY REGISTERED
WITH THE FEDERAL AVIATION ADMINISTRATION AS N751GM, HAS BEEN MAINTAINED AND
INSPECTED UNDER FAR PART 91 DURING THE 12 MONTH PERIOD PRECEDING THE DATE OF
THIS LEASE.

 

THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS
TO BE CONDUCTED UNDER THIS LEASE.

 

DURING THE DURATION OF THIS LEASE, GENERAL MILLS SALES, INC., A DELAWARE
CORPORATION WHOSE PRINCIPAL ADDRESS IS NUMBER ONE GENERAL MILLS BOULEVARD,
MINNEAPOLIS, MINNESOTA 55426, IS CONSIDERED RESPONSIBLE FOR THE OPERATIONAL
CONTROL OF THE AIRCRAFT UNDER THIS LEASE.

 

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE.

 

THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING REQUIREMENTS” ATTACHED
HERETO ARE INCORPORATED HEREIN BY REFERENCE.

 

I, THE UNDERSIGNED, ON BEHALF OF GENERAL MILLS SALES, INC., A DELAWARE
CORPORATION WHOSE PRINCIPAL ADDRESS IS NUMBER ONE GENERAL MILLS BOULEVARD,
MINNEAPOLIS, MINNESOTA 55426, CERTIFY THAT I AM RESPONSIBLE FOR OPERATIONAL
CONTROL OF THE AIRCRAFT AND THAT I UNDERSTAND MY RESPONSIBILITIES FOR COMPLIANCE
WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

 

General Mills Sales, Inc. (Operator)

 


/s/ John G. Smith

 

 


12/12/07

John G. Smith, Vice President

 

 

Date and time of execution

 

 

Kendall J. Powell (Lessee)

 


/s/ Kendall J. Powell

 

 


12/12/07

 

 

 

Date and time of execution

 




--------------------------------------------------------------------------------


INSTRUCTIONS FOR COMPLIANCE WITH

TRUTH IN LEASING REQUIREMENTS

 

1.

Mail a copy of the Agreement to the following address via certified mail, return
receipt requested, immediately upon execution of the Agreement. (14 CFR 91.23
requires that the copy be sent within twenty-four hours after it is signed):

 

Federal Aviation Administration

Aircraft Registration Branch

ATTN: Technical Section

POB 25724

Oklahoma City, OK   73125

 

2.

Telephone the nearest Flight Standards District Office at least forty-eight
hours prior to first flight under this Agreement and inform them of the
following:

 

 

a.

The location of the airport of departure;

 

b.

The departure time; and

 

c.

The registration number of the Aircraft involved.

 

3.

Carry a copy of the Agreement in the Aircraft at all times.

 

 








--------------------------------------------------------------------------------